 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 HARLEYSVILLE PREFERRED
 INSURANCE COMPANY,                                           MEMORANDUM OPINION
                                                              AND ORDER
                                  Plaintiff,
                                                              18-CV-08306 (PMH)
 v.

 ALLSTATE PROPERTY AND CASUALTY
 INSURANCE COMPANY, et al.,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Counsel for all parties appeared via telephone at 3:30 p.m. today. Oral argument was had

on the record.

        For the reasons indicated on the record and law cited therein, Plaintiff Harleysville

Preferred Insurance Company’s motion for reconsideration (Doc. 48) is DENIED. In light of the

Court’s rulings, and the discussion with counsel on the record, Defendants Sun Dal Kim and Sun

Kim Cleaners, Inc. (the “Kim Defendants”) shall file an order and stipulation of dismissal of their

cross-claim against Defendant Allstate Property and Casualty Insurance Company without

prejudice by 5:00 p.m. on May 28, 2021. Counsel for the Kim Defendants shall transmit his

itemized billing statements to Plaintiff’s counsel by close of business today. Counsel for Plaintiff

and for the Kim Defendants shall meet and confer this week and advise the Court by 5:00 p.m. on

May 28, 2021 by letter to be filed by the Kim Defendants’ counsel of the status of settlement of

the extant counterclaim. If the parties are unable to settle, the Kim Defendants’ pre-motion letter

and Rule 56.1 Statement, pursuant to the Court’s Individual Practices, shall be filed by June 24,

2021. See transcript.
      The Clerk of the Court is respectfully directed to terminate the pending motion (Doc. 48).

SO ORDERED:

Dated: White Plains, New York
       May 25, 2021
                                           ____________________________
                                           Philip M. Halpern
                                           United States District Judge




                                              2
